         Case 1:14-cr-00068-LGS Document 383 Filed 12/03/19 Page 1 of 2


                                                     U.S. Department of Justice

                                                     United States Attorney
                                                     Southern District of New York


                                                     The Silvio J. Mollo Building
                                                     One Saint Andrew’s Plaza
                                                     New York, New York 10007


                                                     December 3, 2019


By ECF
Hon. Lorna G. Schofield
United States District Judge
Southern District of New York
Daniel Patrick Moynihan U.S. Courthouse
500 Pearl Street
New York, New York 10007

               Re:      United States v. Ross William Ulbricht, 14 Cr. 68 (LGS)

Dear Judge Schofield:

       The parties write in response to the Court’s Order dated November 19, 2019 (ECF No.
382), which denied Petitioner Ross Ulbricht’s motion for reconsideration and a stay of the Court’s
Order dated November 13, 2019 (ECF No. 380), and directed the parties to meet and confer
regarding language to be included on an attorney-client waiver form to be executed by Ulbricht.

       The parties have agreed on the language summarizing the scope of the privilege waiver as
follows:

       Mr. Dratel is authorized to provide information regarding (1) Mr. Dratel’s advice
       to Ulbricht related to plea negotiations in Ulbricht’s criminal prosecution in the
       Southern District of New York, and (2) decisions made by Mr. Dratel to advance
       or concede certain arguments and stipulations at trial, to the extent referenced in
       Ulbricht’s habeas corpus petition. This authorization allows Ulbricht’s former
       attorney to testify only pursuant to court order, and only to the extent necessary to
       shed light on the allegations of ineffective assistance of counsel that are raised by
       Ublricht’s motion.

        The proposed form requested by the Government is enclosed for the Court’s consideration
as Exhibit A. The Government is informed by defense counsel, that the defense continues to object
to the Government’s ability to debrief Mr. Ulbricht’s former counsel regarding ineffective
assistance claims raised by Mr. Ulbricht against him, without Mr. Ulbricht’s current counsel being
present to assert possible privilege objections subject to a protective order. The defense also
objects to any requirement that Mr. Ulbricht be required to affirmatively authorize prior counsel
to disclose information to the Government.
         Case 1:14-cr-00068-LGS Document 383 Filed 12/03/19 Page 2 of 2



       The Government believes these objections lack merit and have been resolved by the
Court’s prior Orders. Accordingly, the Government intends to proceed with obtaining information
from Mr. Dratel about the topics raised in Mr. Ulbricht’s habeas petition, as explicitly specified in
the proposed waiver form.



                                                      Respectfully,

                                                      GEOFFREY S. BERMAN
                                                      United States Attorney


                                                  By: ______________________________
                                                      Vladislav Vainberg
                                                      Michael Neff
                                                      Eun Young Choi
                                                      Assistant United States Attorneys
                                                      Southern District of New York

cc:    Zachary Newland, Esq. (via ECF)




                                                 2
